            Case 2:19-cv-06026-KSM Document 46 Filed 09/18/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 RICKY SAVAGE,                                                CIVIL ACTION

           Plaintiff,
                                                              NO. 19-6026-KSM
           v.

 TEMPLE UNIVERSITY – OF THE
 COMMONWEALTH SYSTEM OF
 HIGHER EDUCATION, et al.,

           Defendants.


                                               ORDER

       AND NOW this 17th day of September, 2020, upon consideration of Plaintiff’s Motion

to Strike Pursuant to Fed. R. Civ. P. 12(f) (Doc. No. 33) and Defendant’s opposition brief (Doc.

No. 34), it is ORDERED that the Motion is GRANTED in PART and DENIED in PART as

follows:

       1.         Paragraphs 7, 9, 10, 12, 13, 15, 16, 18, 19, and 62 of Defendants’ answer (Doc.

No. 29) are stricken. Consistent with the Court’s Memorandum Opinion, Defendants shall file

new responses to those paragraphs by September 24, 2020.

       2.         Affirmative defenses 9 and 29 of Defendants’ answer are also stricken.

       3.         The remainder of the Motion is DENIED.

IT IS SO ORDERED.


                                                       /s/Karen Spencer Marston
                                                       _______________________________
                                                       KAREN SPENCER MARSTON, J.
